Title: To James Madison from Andrew Ramsay, 5 August 1820
From: Ramsay, Andrew
To: Madison, James


                
                    Dear Sir,
                    City of Washington 5th. August 1820.
                
                Mr. John Graham arrived at my house on the 23d. ultimo from Rio de Janeiro, in extreme ill health, and is now greatly worse—indeed, becoming weaker and weaker every day. His liver is seriously affected, and with it, a severe bowel complaint, which has reduced him to a mere skeleton. We are under the most serious apprehensions as to the result, and unfortunately, his brother Mr. George Graham is now absent on a short visit to Kentucky.
                Mr. Graham requested me this morning to put under cover the enclosed letter from Mr. Sumpter, and to say with his very best wishes and regards to you and Mrs. Madison, that the engraving of Mr. Jefferson, mentioned in the letter, he will have forwarded in whatever way you may be pleased to direct. On his arrival here he flattered himself with the prospect of an excursion to the Springs, in which event, he had promised himself the pleasure of making you and Mrs. Madison a visit at Montpelier.
                Mrs. Ramsay joins me in best regards to Mrs. Madison and yourself. I have the honour to be With the greatest respect & esteem Your Mo. Obed. St.
                
                    Andrew Ramsay
                
            